Citation Nr: 1020054	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of eye trauma, to include glaucoma.  

2.  Entitlement to service connection for residuals of eye 
trauma, to include glaucoma.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to 
June 1984 and January 2003 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which continued the previous denials of service 
connection for glaucoma and residuals of eye trauma (claimed 
as bilateral vision impairment) and bilateral hearing loss.

The issues have been recharacterized to comport to the 
evidence of record.  

In April 2010, the Veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  At the time of the 
hearing, additional medical evidence was added to the file, 
accompanied by an appropriate waiver of initial consideration 
of the evidence by the RO in accordance with 38 C.F.R. § 
20.1304.  

The RO addressed the new and material evidence issues in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence for either of the claims.  
Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claims of service connection for residuals of 
eye trauma and bilateral hearing loss.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for residuals 
of eye trauma, to include glaucoma, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of eye trauma, to include glaucoma, in a December 
2004 rating decision.  That denial was confirmed in a March 
2007 rating decision.  The March 20007 rating decision also 
denied entitlement to service connection for bilateral 
hearing loss.  The appellant received timely notice of the 
determinations but did not appeal, and those denials are now 
final.

2.  Evidence received since the March 2007 rating decision is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for residuals of eye trauma, to include 
glaucoma.  

3.  Evidence received since the March 2007 rating decision is 
cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
March 2007 decision, and the claim of entitlement to service 
connection for residuals of eye trauma, to include glaucoma, 
is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2009); 
38 C.F.R. § 3.156 (a) (2009).

2.  New and material evidence has not been received since the 
March 2007 decision, and the claim of entitlement to service 
connection for bilateral hearing loss is not reopened.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156 
(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim to reopen a previously denied claim of 
service connection for residuals of eye trauma has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted below, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2008.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473, identifying the five elements of 
a service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183, identifying the evidence necessary to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence, and; Kent v. Nicholson, 20 Vet. App. 1 
(2006), specifically informing the appellant of the reason 
for denial in the last final rating decision in March 2007 
for the claim of service connection for bilateral hearing 
loss, and described the meaning of "new" and "material" 
evidence in order to reopen the claim.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).

VA has obtained service treatment records (STRs), assisted 
the appellant in obtaining evidence, and afforded the Veteran 
an opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claim file; 
and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran seeks to reopen previously denied claims of 
service connection for residuals of eye trauma, to include 
glaucoma, and bilateral hearing loss.  The Veteran testified 
that his eyes have had chronic irritation from fiberglass 
since service, and that during service he was exposed to 
noise from jet engines and self-propelled howitzers.  

The RO originally denied entitlement to service connection 
for glaucoma (claimed as bilateral vision impairment) in a 
December 2004 rating decision on the basis that the evidence 
did not show that the Veteran's glaucoma occurred in, or was 
caused by, service.  The RO denied service connection for 
bilateral hearing loss and glaucoma and residuals of eye 
trauma in a March 2007 rating decision, on the basis that the 
medical evidence of record failed to show that hearing loss 
has been clinically diagnosed and because the Veteran did not 
submit evidence showing that his eye condition was caused or 
aggravated by service.  The Veteran did not appeal these 
decisions and they are now final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

A.  Residuals of Eye Trauma, to include Glaucoma  

Evidence submitted since the March 2007 rating decision 
pertaining to the Veteran's eyes include his April 2010 
testimony that his eyes have been chronically irritated since 
fiberglass fibers were in them during service.  

The April 2010 testimony is new because it is not duplicative 
of evidence considered by the RO at the time of its March 
2007 rating decision.  38 C.F.R. § 3.156 (a).

This lay evidence notes that the Veteran's eyes have been 
irritated since fiberglass fibers were in his eyes during 
service.  February 1984 STRs indicate that the Veteran's eyes 
had fiberglass fibers in them and that he complained of eye 
redness and irritation and that the fibers were removed with 
the use of a black light.  The Veteran is competent to report 
symptoms and a continuity of symptomology, such as eye 
irritation or pain.  Charles v. Principi, 16 Vet. App. 370 
(2002) (finding a Veteran competent to testify to 
symptomatology capable of lay observation).  Presuming the 
credibility of this testimony pursuant to Justus, this lay 
evidence clearly relates to an unestablished fact necessary 
for an award of service connection; that is, whether the 
Veteran's current eye problems, which the competent evidence 
of record shows includes glaucoma and decreased vision, may 
be related to service based on a continuity of symptomatology 
from service to the present pursuant to 38 C.F.R. § 3.303.  
Id.

As the new evidence presents a reasonable possibility of 
substantiating the claim, reopening the claim to entitlement 
to service connection for residuals of eye trauma, to include 
glaucoma, is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (a).

B.  Bilateral Hearing Loss

Evidence considered at the time of the March 2007 rating 
decision includes the Veteran's STRs, and numerous private 
treatment records, none of which note that the Veteran was 
treated for, or diagnosed with, hearing loss.  

Evidence submitted since the March 2007 rating decision 
pertaining to the Veteran's claimed hearing loss disability 
includes only his April 2010 testimony that he was exposed to 
loud noises during service and a May 2008 VA audiology 
consultation report, which notes that his audiometrics show 
normal hearing in both ears and that the his word recognition 
scores were excellent; 100 percent bilaterally.  

Regarding the May 2008 VA treatment report and the Veteran's 
April 2010 testimony of in-service noise exposure, this 
evidence is new because it is not duplicative of evidence 
considered by the RO at the time of its March 2007 rating 
decision.  38 C.F.R. § 3.156 (a).  

However, the May 2008 VA treatment report is not material 
because it tends to disprove that the Veteran currently has a 
hearing loss disability as required by 38 C.F.R. § 3.303, and 
does not help prove the unestablished fact of whether the 
Veteran currently has a hearing loss disability.  

Regarding the Veteran's April 2010 testimony, even presuming 
its credibility pursuant to Justus, this evidence is not 
material because it does not relate to the unestablished fact 
of whether the Veteran currently has a hearing loss 
disability as required by 38 C.F.R. § 3.303.  That an 
exposure or injury occurred in service is not enough; there 
must be a current disability resulting from that exposure or 
injury.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 
(1992).

Accordingly, none the evidence submitted by the Veteran since 
the last final denial of service connection for bilateral 
hearing loss presents a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (a).

Given the absence of receipt of any new and material evidence 
since the March 2007 rating decision, reopening the claim of 
entitlement to service connection for bilateral hearing loss 
is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for residuals of 
eye trauma, to include glaucoma, to this extent only the 
claim, is granted.

The petition to reopen the claim of service connection for 
bilateral hearing loss is denied.








REMAND

The Veteran seeks service connection for residuals of eye 
trauma, to include glaucoma.  The Veteran claims that he has 
had eye irritation from service to the present time.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The evidence of record shows that the Veteran has been 
treated for various eye conditions following service.  A 
private QTC medical examination dated in March 2004 notes 
that the Veteran's best corrected eyesight was 20/20 and 
20/25 and that he was given an assessment of glaucoma 
unspecified (increased cupping), OU.  May 2008 VA treatment 
records note that the Veteran was given his first bifocal 
glasses and that assessments of "mild nsc ou. monitor, 
hyperopia/presby ou. srx ordered, and history of OHTN, no s/s 
of glc. monitor" were given.  Given that this claim must be 
remanded, the Board will not attempt to decipher such 
technical treatment records and instead will allow the VA 
examiner to provide a translation.  

As noted above, February 1984 STRs indicate that the 
Veteran's eyes received fiberglass fibers while he was 
repairing a valve and that he complained of eye redness and 
irritation.  

Thus, the record contains competent medical evidence of a 
current eye condition(s), in-service treatment for fiberglass 
fibers being in the Veteran's eyes, and credible testimony 
indicating that the Veteran has had a long standing history 
of eye irritation.  The March 2004 QTC examination report 
does not include a medical opinion regarding the etiology of 
the Veteran's eye condition.  Thus, there is insufficient 
medical evidence for the Board to decide the Veteran's claim 
and a VA medical examination must be provided.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
residuals of eye trauma, to include 
glaucoma, disability.  Following a 
thorough examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any identified 
eye disability, including decreased visual 
acuity, is related to service.  The 
examiner must note and specifically 
address in his opinion the Veteran's STRs 
indicating treatment for fiberglass fibers 
in his eyes during service.  

If the Veteran has decreased visual 
acuity, the examiner must note whether it 
is the result of a refractive error of the 
eye, which is not a disease or injury 
within the meaning of applicable VA 
regulations and cannot be service-
connected.  

A complete rationale must be provided for 
all medical opinions.  The claim folder 
must be made available to each examiner 
for review in conjunction with the 
examination.

The examiner is also asked to translate 
into plainer language the medical 
abbreviations contained in the May 2008 VA 
treatment record.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


